Title: The American Commissioners to Henry Johnson, 28 August 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: Johnson, Henry


The matter-of-fact tone of this letter, and of the virtually identical one to Wickes that follows, conceals the fact that the commissioners had sustained a major defeat. Conyngham’s cruise infuriated Whitehall: on August 19 Stormont delivered a demand that Wickes’s squadron leave port, and Vergennes expected a British declaration of war. Naval patrols were recalled to port, the Newfoundland fishing fleet was ordered home, officers’ leaves were canceled, and a shipping embargo was imposed. The crisis passed when Maurepas, four days later, agreed that the squadron should sail without a French escort. On the 27th orders to that effect went to Morlaix and St. Malo.
 
Sir
Paris 28th. Augt. 1777
We conclude that by this orders are arived permitting the Lexington to sail directly for America, if not they will be with you in a few days. We therefore advise you to settle the concerns of the Lexington at Morlaix, and engage a quantity of Provisions sufficient to carry her crew to America. You will make out an estimate of every thing necessary and make the purchase to the best advantage. You are to pay particular attention to the fitting your Vessel in the best manner for sailing as you may probably be charged with some dispatches of importance. The conditions of this permission are that you are not to cruize in these sea’s nor return into the ports of France but to proceed directly for America. You will inform us if the Lexington is capable of carrying any quantity of Merchandise without prejudice to her sailing and how much that we may give orders accordingly. You must have ballast at least. Let us know what Quantity for as Salt Petre and other heavy Articles are wanted in America they may serve the purpose to advantage. We are fully sensible of your abilities and Zeal in the cause of America and sorry that you are prevented from further exerting them in these Sea’s at present. But we hope this Prohibition will be but Temporary and that you will be soon in a way to renew your attacks on our Enemies with greater advantage. The expences of your repairs and equipment will be duely paid to the order of the Gentleman on whom you value yourself at Morlaix. We are &c.

P.S. Write us by the first Post. We are in effect Guaranties for your complying with the Conditions and rely on your Honor not to violate them.
Capt Johnson

